DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/223,697 filed 12/18/2018.
Claims 1-20 are pending.
Claims 8, 9, 15, and 20 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455)1.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455), in view of Zhang et al. (US Patent Pub 2016/0308966).
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455), in view of Ijeomah et al (US Patent Pub 2006/0136501).
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto), in view of Bodlaender (US Patent Pub 2006/0168000).
Priority
Applicant’s priority claim to US Provisional Application 62/751,156 filed 10/26/2018 is acknowledged.  


Information Disclosure Statement
The information disclosure statement filed 10/16/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Drawings
The drawings are objected to because figures 5 through 10, and 12A and B are not in compliance with 37 CFR 1.84(a), which requires drawings have uniformly thick, black, and solid lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “to the at least the second account”.  There is lack of antecedent basis for this limitation in the claim.  This seems to be referring to the “second user account” and seems to be intended to recite “to at least the second user account.”  This interpretation is used in the prior art rejections below.
Claim 9 recites “recursively perform a subset of the additional synchronization actions… until the directory has been returned to the prior state.”  This limitation seems to result in an infinite loop of performing a subset of synchronization actions.  Since “additional synchronization actions” are planned each time and only a subset of those actions are performed, it will never end.  Clarification is required.
Claims 15 and 20 are rejected for the same reasons as claim 9.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barreto et al. (US Patent Pub 2019/0095455) (Barreto).
In regards to claim 1, Barreto discloses a non-transitory computer readable medium including instructions stored thereon, the instructions, when executed by a computing system (Barreto at para. 0008) being effective to cause the computing system to:
a.	receive a request to restore a directory to a prior state (Barreto at paras. 0040-41)2; 
b.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)3;
c.	determine an end state of the directory after it has been restored to the prior state (Barreto at para. 0043)4; 
d.	plan synchronization actions necessary to return the directory to the prior state (Barreto at para. 0043)5; and
e.	execute the synchronization actions necessary to return the directory to the prior state.  Barreto at para. 0044.6
In regards to claim 2, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  after the synchronization actions necessary to restore the directory to the prior state, synchronize the restored directory on a content management system with a client device.  Barreto at para. 0048.7
In regards to claim 3, Barreto discloses the non-transitory computer readable medium of claim 2, wherein the directory is a shared directory that is synchronized among a client device associated with a user account of the content management system, a second client device associated with a second user account of the content management system, and the content management system.  Barreto at para. 0023.8
In regards to claim 4, Barreto discloses the non-transitory computer readable medium of claim 3, wherein the shared directory existed prior to the first user account gaining access to the shared directory.  Barreto at para. 0023.9
In regards to claim 8, Barreto discloses the non-transitory computer readable medium of claim 3, wherein the instructions cause the computing system to:  send a notification that the directory is being returned to the prior state to the at least the second account.  Barreto at para. 0048.10
In regards to claim 9, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions to execute the synchronization actions include instructions to:
a.	perform a subset of the synchronization actions (Barreto at para. 0047)11;
b.	after the performance of the subset of the synchronization actions plan additional synchronization actions necessary to return the directory to the prior state (Barreto at para. 0047)12; and
c.	recursively perform a subset of the additional synchronization actions, and plan additional synchronization actions until the directory has been returned to the prior state.  Barreto at para. 0047.13
In regards to claim 10, Barreto discloses the non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to:  record the executed synchronization actions in the server file journal.  Barreto at para. 0034.
In regards to claim 11, Barreto discloses a method comprising:
a.	receiving a request to restore a directory to a prior state (Barreto at paras. 0040-41)14;
b.	reading a list of synchronization events form a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)15;
c.	determining an end state of the directory after it has been restored to the prior state (Barreto at para. 0043)16;
d.	planning synchronization actions necessary to return the directory to the prior state (Barreto at para. 0043)17; and
e.	executing the synchronization actions necessary to return the directory to the prior state.  Barreto at para. 0044.18
Claims 12, 15, 16 are essentially the same as claims 3, 9, and 10, respectively, in the form of a method.  Therefore, it is rejected for the same reasons.
In regards to claim 17, Barreto discloses a system comprising:
a.	at least one non-transitory computer readable medium including instructions stored thereon (Barreto at para. 0019);
b.	at least one processor (Barreto at para. 0039), the processor configured to execute the instructions which cause the at least one processor to:
i.	receive a request to restore a directory to a prior state (Barreto at paras. 0040-41)19;
	ii.	read a list of synchronization events from a server file journal that have occurred in the directory subsequent to the prior state (Barreto at para. 0043)20;
iii.	determine an end state of the directory after it has been restored to the prior state (Barreto at para. 0043)21;
iv.	plan synchronization actions necessary to return the directory to the prior state (Barreto at para. 0043)22;  and
	v.	execute the synchronization actions necessary to restore the directory to the prior state.  Barreto at para. 0044.23
Claim 20 is essentially the same as claim 9 in the form of a system.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto), in view of Zhang et al. (US Patent Pub 2016/0308966) (Zhang).
In regards to claim 5, Barreto discloses the non-transitory computer readable medium of claim 4, and processing the changes in reverse chronological order (Barreto at para. 0044) but does not expressly disclose wherein the list of synchronization events for the shared directory are displayed in reverse chronological order, ending at the first synchronization event after the first user account gained access permission to the shared directory. 
Zhang discloses displaying an activity log (i.e., list of synchronization events for the shared directory) that are viewable for the particular user (e.g., Jane Doe).  Zhang at Fig. 20B.  Zhang also discloses a user can only view activity entries for which the user is authorized to view (i.e., ending … after the first user account gained access permission to the shared directory).  Zhang at para. 0313.
Barreto and Zhang are analogous art because they are both directed to the same field of endeavor of shared directories and restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the feature of wherein the list of synchronization events for the shared directory are displayed in reverse chronological order, ending at the first synchronization event after the first user account gained access permission to the shared directory, as disclosed by Zhang.
The motivation for doing so would have been to provide the user with an easy way of viewing what events would be reversed.  Barreto discloses retrieving the activity in reverse order and Zhang discloses displaying the activity.  Therefore, the combination would result in displaying the activity in reverse order.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto), in view of Ijeomah et al (US Patent Pub 2006/0136501) (Ijeomah).
In regards to claim 6, Barreto discloses the non-transitory computer readable medium of claim 3, but does not expressly disclose wherein the restoration of the shared directory to the prior state does not alter an access control list for the shared directory, wherein the access control list has been modified subsequent to the prior state.
Ijeomah discloses a system and method for changing or restoring parameters of a file or directory without any change to the permission settings (i.e., does not alter an access control list for the shared directory).  Ijeomah at para. 0013.  Therefore, any changes to the ACLs after the restore state would remain unchanged.
Barreto and Ijeomah are analogous art because they are both directed to the same field of endeavor of restoring files/directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the features of wherein the restoration of the shared directory to the prior state does not alter an access control list for the shared directory, wherein the access control list has been modified subsequent to the prior state, as disclosed by Ijeomah.
The motivation for doing so would have been because it would give users more control over their individual file system.  Ijeomah at para. 0048.

Claims 13 and 18 are essentially the same as claim 6 in the form of a method and a system, respectively.  Therefore, they are rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US Patent Pub 2019/0095455) (Barreto), in view of Bodlaender (US Patent Pub 2006/0168000).
In regards to claim 7, Barreto discloses the non-transitory computer readable medium of claim 3, but does not expressly disclose wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory.
Bodlaender discloses a system and method of sharing files between users on a network.  Bodlaender at abstract.  A user can create a new folder (i.e., sub-directory) and share this folder with other users.  However, once the folder reverts (i.e., during restoration of the directory to the prior state), the shared folder (i.e., subdirectory) is unshared (i.e., unmounted) and is no longer accessible to other users (i.e., does not appear in the directory.  The user who created the folder (i.e., the first user) still has access to the folder.  Bodlaender at para. 0078.
Barreto and Bodlaender are analogous art because they are both directed to the same field of endeavor of shared directories.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Barreto by adding the features of wherein subsequent to the prior state the first user account gained access to a shared subdirectory that is subordinate to the shared directory, wherein the instructions cause the computing system to:  during the restoration of the directory to the prior state, unmount the shared subdirectory to the shared subdirectory does not appear in the directory, but the first user account still has access to the shared subdirectory, as disclosed by Bodlaender.
The motivation for doing so would have been because a user may not want to share a directory forever.  Bodlaender at para. 0078.

Claims 14 and 19 are essentially the same as claim 7 in the form of a method and system, respectively.  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Prahlad et al. (US Patent Pub 2011/0161299) discloses a system and method for performing data management operations using snapshots to restore files and directories.
Paterson et al. (US Patent 8,099,392) discloses a system and method of electronic backup of applications and allowing for restoring of files and folders via snapshots.
Billsrom et al. (US Patent 8,099,605) discloses an intelligent device for backup and restoration where multiple users synchronize data for sharing and users can also restore files or folders from a backup vault.
Dunham (US Patent Pub 2013/0117337) discloses a locally connected cloud storage device that allows for synchronization, backup, and restoration using snapshots.
Rodrigues et al. (US Patent 10,558,619) discloses a system and method for cloud based storage and synchronization with the ability to restore to a prior state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Provided on the information disclosure statement filed 10/16/2020.
        2 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        3 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        4 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        5 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        6 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        7 After restoring, the hosting service (i.e., content management system) can synchronize with the user device.
        8 The hosting system (i.e., content management system) a directory or files can be shared with other users (i.e., directory is a shared directory synchronized among a client device and a second client device), as well as the host itself since the second client (i.e., the owner) initially uploaded the file/directory.
        9 In a situation where there are two users and the first user account gains access after the shared directory existed, then the second user account is the owner.  Barreto discloses allowing a user to upload files/folders to the file hosting service (i.e., content management system) and sharing it with specific users, like the first user account.
        10 User is provided a status message (i.e., send a notification) that the restore of the directory is in progress or completed (i.e., directory is being returned to prior state).  Here, the user is “at least the second account.”.
        11 The restore actions (i.e., sync actions) can be executed in one or more queues or performed in parallel.  Some may not be executed for some reason.  Therefore, only a subset is performed.
        12 If it cannot be performed, actions may be moved to a new queue (i.e., plan additional sync actions to return the directory to the prior state).
        13 Actions that cannot be completed will be tried and then bypassed until it can be attempted later until restore is processed (i.e., recursively perform a subset … until the directory has been returned to the prior state).
        14 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        15 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        16 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        17 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        18 The changes are reversed to return the director to the specified point in time (i.e., prior state).
        19 A user can initiate a restore of a file or directory to a prior version (i.e., request to restore a directory to a prior state).
        20 The change log (i.e., list of sync events from a server file journal) lists all the changes made to the file system after the point in time (i.e., subsequent to the prior state).
        21 The restore manager determines what changes must be reversed or rolled back to restore the directory to the specified point in time (i.e., determine an end state of the directory…)
        22 Restore manager retrieves the necessary entries from the change log to perform the restore (i.e., plan sync actions necessary to return the directory to the prior state).
        23 The changes are reversed to return the director to the specified point in time (i.e., prior state).